EXHIBIT 10.M.7





CROWN HOLDINGS, INC.
SENIOR EXECUTIVE RETIREMENT AGREEMENT


Background

         Crown Holdings, Inc. (the “Company”) maintains the Crown Senior
Executive Retirement Plan (previously known as the Crown Cork & Seal Company,
Inc. Senior Executive Retirement Plan) (the “Plan”) to provide retirement and
death benefits to certain of its key management employees. The Plan was amended
and restated effective January 1, 2005 in order to comply with the requirements
of Internal Revenue Code Section 409A and to implement certain design changes.

         Raymond L. McGowan, Jr. (the “Participant”), as an executive of the
Company, was previously selected to participate in the Plan effective November
1, 2005. The Participant and the Company previously entered into a Senior
Executive Retirement Agreement dated November 28, 2005 (the “Original
Agreement”). As a result of the amendment and restatement of the Plan effective
January 1, 2005, the parties wish to enter into this new Agreement. Upon the
execution of this new Agreement, the Original Agreement shall be replaced in its
entirety and shall be of no further force and effect. Unless otherwise defined
herein, all capitalized terms used in this Agreement shall have the definitions
set forth in the Plan, which is incorporated herein and made a part hereof.

        Therefore, the Company and the Participant, both intending to be legally
bound, hereby agree as follows:




--------------------------------------------------------------------------------




Agreement



        1.      Participation Effective Date. The effective date of the
Participant’s participation in the Plan is November 1, 2005.

        2.      Normal Retirement Benefit. The Participant has been designated
as a Group C Participant and shall be entitled to a normal Retirement Benefit
calculated in accordance with the applicable provision of Section 3.1 of the
Plan.

        3.      Normal Retirement Date. The Participant’s Normal Retirement Date
is the later of the first day of the month after the Participant attains age 65
or the first day of the month after the Participant’s completion of five years
of participation in the Plan.

        4.      Early Retirement Benefit. If the Participant’s Commencement Date
precedes his Normal Retirement Date, his Retirement Benefit shall be the amount
determined under Section 3.1 of the Plan, reduced by the rate applicable under
the early retirement reduction formula in the Pension Plan for the period by
which his Commencement Date precedes his Normal Retirement Date.

        5.      Deferred Vested Benefit. The Participant’s vested Retirement
Benefit, if any, payable to the Participant if he terminates employment before
his attainment of age 60 shall be paid on such Participant’s Commencement Date.

        6.      Disability Benefit. There shall be no short-term or long-term
disability benefits payable under the Plan.

        7.      Surviving Spouse Retirement Benefits. If the Participant dies
after becoming entitled to a vested Retirement Benefit under the Plan and prior
to his Commencement Date, his surviving spouse, if any, shall receive a lump sum
survivor benefit equal to 50% of the present value of the Participant’s
Retirement Benefit payable as soon as administratively feasible after the
Participant’s Commencement Date.




-2-




--------------------------------------------------------------------------------




        8.      Death Benefits. If the Participant dies after becoming entitled
to a vested Retirement Benefit under the Plan, the Company shall pay to the
Participant’s designated beneficiary a lump sum death benefit equal to five
times his annual normal Retirement Benefit, as determined under Article III of
the Plan; provided, however, that the amount of such death benefit shall be
reduced on a dollar-for-dollar basis by the life insurance benefit, if any, paid
to a beneficiary designated by the Participant pursuant to any split-dollar life
insurance arrangement between the Participant and the Company. This death
benefit shall be payable as soon as administratively feasible following the
Participant’s death.

        9.      Vesting. The Participant shall be 100% vested in his Retirement
Benefits upon meeting the requirements of Article IV of the Plan.

      10.      Form of Benefit. The Participant’s Retirement Benefits shall be
paid in the form of a cash lump sum. This lump sum payment shall equal the
Actuarial Equivalent present value of his Retirement Benefits.

      11.      Distribution. The Participant’s Retirement Benefits shall be paid
on the earlier of (a) the Participant’s Commencement Date or (b) the occurrence
of a Change in Control. Notwithstanding the foregoing, if the Participant is a
“specified employee” within the meaning of Code Section 409A and the
Participant’s Commencement Date is determined by reference to the Participant’s
termination of employment, then the payment of the Participant’s Retirement
Benefits shall be made on the date that is at least six months and one day after
the date of the Participant’s termination of employment.




-3-




--------------------------------------------------------------------------------




      12.      Terms of the Plan Control. The Participant agrees to be bound in
all respects by all provisions of the Plan, as amended and restated effective
January 1, 2005, including without limitation, all decisions of the Committee
resolving questions concerning the operation and interpretation of the Plan.
Upon the execution of this new Agreement, the Original Agreement shall be
replaced in its entirety and shall be of no further force and effect. In all
cases in which the Participant has an election or option under the Plan, the
Participant must comply with the policies and procedures specified in the Plan
or established by the Committee to make such election.

      13.      Interpretation. The Participant shall be considered a Group C
Participant for all purposes of the Plan and this Agreement shall be interpreted
accordingly. References to Plan provisions shall mean those provisions under the
Plan as amended and restated effective January 1, 2005 and nothing in the Plan
or in this Agreement shall be interpreted to cause a duplication of benefits.
Any change or amendment to such Plan provisions that would affect the
Participant’s rights accrued up to the date of such change or amendment shall be
effective as to the Participant only with his written consent; provided that,
the Company or the Committee may make non-material changes to administrative
policies or procedures without the Participant’s consent.

      14.      General. This Agreement shall not constitute an employment
contract between the Company and the Participant and shall not be construed as
conferring on the Participant the right to continue in the employ of the
Company. The Participant, his beneficiary and his surviving spouse shall have no
right to assign, transfer, pledge, encumber or otherwise anticipate any payment
or interest under the Plan or this Agreement. The Participant acknowledges that
he, his surviving spouse and beneficiary shall have no title to, or secured
interest in, any assets the Company sets aside, earmarks or otherwise segregates
(including in any trust) for the satisfaction of its liabilities under the Plan
or this Agreement.




-4-




--------------------------------------------------------------------------------




        15.      This Agreement shall be construed in accordance with, and
governed by, the laws of the Commonwealth of Pennsylvania, except to the extent
superseded by federal law.

        16.      The Participant’s signature below shall constitute not only an
acceptance of this Agreement, but also an agreement to all changes made to the
Plan as of January 1, 2005.

        This Agreement is entered into as of the 3rd day of May, 2007.



  CROWN HOLDINGS, INC.  




  /s/ John W. Conway   By:  John W. Conway  



  /s/ Raymond L. McGowan, Jr.     Raymond L. McGowan, Jr.  















-5-


